Citation Nr: 1444710	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  07-18 911	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1954 to January 1958 and from September 1960 to February 1979, during which time he was deployed overseas for temporary duty in the Republic of Vietnam.

This current matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Oakland, California (RO) which, inter alia, denied the Veteran's claim of entitlement to service connection for PTSD.  

Correspondence dated September 2014 from the Veteran's representative indicates that he desires to reopen his claim and seek increased ratings for his service-connected hearing loss, tinnitus, and PTSD.  As these matters have not been adjudicated in the first instance by the agency of original jurisdiction (AOJ), they are not properly before the Board for appellate review and are thusly referred to the AOJ for appropriate development.


FINDINGS OF FACT

1.  The appeal of the denial of VA compensation for PTSD was certified to the Board in June 2010.

2.  While the appeal was pending before the Board, but prior to promulgation of an appellate decision, the RO granted the appellant service connection for PTSD in an April 2013 rating decision. 

3.  There are no longer any allegations of errors of fact or law for appellate consideration with respect to the issue of entitlement to service connection for PTSD.



CONCLUSION OF LAW

The criteria for dismissal of an appeal by the Board have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 2002).  In the present case, the Veteran's claims file exists entirely as an electronic claims file on the Virtual VA and VBMS databases.  The appeal of the March 2006 rating decision denying service connection for PTSD was certified to the Board in June 2010.  However, while the appeal was before the Board, but before an appellate decision was promulgated, the appellant was granted service connection for PTSD with major depressive disorder and alcohol dependence in full remission, by RO rating decision dated in April 2013.  Notice of the decision was provided to the Veteran in May 2013.  As the full benefit sought on appeal has been allowed by the AOJ, hence, there remain no errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal, with regard to the claim of service connection for PTSD, is dismissed.




		
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


